COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §

 Lilli M. Heinrich/Michael V. Calderazzo,       §               No. 08-15-00328-CV
 Mark Austin, Stanley Hays, Tyler
 Grossman, Ralph Johnson, Jerry                 §                 Appeal from the
 Villanueva, William F. Studer, Terri
 Garcia, Dr. Robert D. Tollen, John Davis       §            County Court at Law No. 3
 III, et al.,
                                                §             of El Paso County, Texas
                      Appellants,
                                                §                 (TC# 2004-2313)
 v.
                                                §
 Michael V. Calderazzo, Mark Austin,
 Stanley Hays, Tyler Grossman, Ralph            §
 Johnson, Jerry Villanueva, William F.
 Studer, Terri Garcia, Dr. Robert D. Tollen,    §
 John Davis III, et al./Lilli M. Heinrich,
                                                §
                       Appellees.
                                                §

                                            ORDER

       The Court GRANTS the Appellees/Cross-Appellants Michael V. Calderazzo, Mark
Austin, Stanley Hays, Tyler Grossman, Ralph Johnson, Jerry Villanueva, William F. Studer,
Terri Garcia, Dr. Robert D. Tollen, John Davis, III, and Presi Ortega, In Their Official Capacities
as Members of the Board of Trustees of The El Paso Fireman & Policeman’s Pension Fund’s
third motion for extension of time within which to file the brief until October 4, 2016. NO
FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLEES/CROSS-
APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ben L. Mesches, the attorney for Appellees/Cross-
Appellants, prepare the brief and forward the same to this Court on or before October 4, 2016.

       IT IS SO ORDERED this 25th day of August, 2016.


                                                     PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.